     Case 2:17-cv-08189-CJB-JCW Document 22 Filed 06/17/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   SHAWN CROWLEY                                        CIVIL ACTION

   VERSUS                                               17-8189

   LMS INTELLIBOUND, LLC                                SECTION: “J” (2)




                              ORDER & REASONS

      Before the Court are a Motion to Enforce Settlement (Rec. Doc. 16) filed by

Defendant LMS Intellibound, LLC, an opposition thereto (Rec. Doc. 17) by Plaintiff

Shawn Crowley, and a reply (Rec. Doc. 21) by Defendant. Having considered the

motion and memoranda, the record, and the applicable law, the Court finds that the

motion should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      This action arose from injuries sustained by Plaintiff when his leg was run over

by a forklift driven by an employee of Defendant on or about June 18, 2017. Plaintiff

filed suit on August 24, 2017, and served Defendant on September 8, 2017, but

Defendant never appeared. Plaintiff obtained an entry of default on January 5, 2018,

and moved for default judgment. The Court held a hearing on Plaintiff’s motion for

default judgment on February 16, 2018, and granted the motion on April 25, 2018.

On December 4, 2018, Plaintiff filed a “Satisfaction of Judgment,” which stated:

“Plaintiff acknowledges that the payment received from Defendant as reflected in the

Release Agreement executed between the parties satisfies the judgment rendered on
      Case 2:17-cv-08189-CJB-JCW Document 22 Filed 06/17/20 Page 2 of 4



April 27, 2018 in full and desires to release this judgment and acknowledge its full

and complete satisfaction.”1 The Release Agreement was not filed in the record at

that time.

       Defendant now seeks to enforce the Release Agreement and force Plaintiff to

indemnify it against Plaintiff’s employer, Associated Wholesale Grocers, Inc.

(“AWG”). Following Plaintiff’s injury, AWG paid Plaintiff workers’ compensation

benefits and paid for his medical expenses. Defendant alleges that AWG has a lien

for these payments and that AWG is seeking repayment of the lien from Defendant.

However, Defendant contends that Plaintiff agreed in the Release Agreement to

release Defendant from all liens and to defend and indemnify it from all claims

related to this incident, and therefore asks the Court to order Plaintiff to pay AWG

the full amount of the lien.

                                        DISCUSSION

       It is not clear that the Court has jurisdiction over the instant matter. While

the parties do not challenge it,2 the Court has an independent obligation to assure

itself of its subject matter jurisdiction. Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010).

Defendant contends that “[a] federal court that maintains jurisdiction over a settled

action possesses the inherent power to enforce agreements entered into in settlement

of litigation pending before it,” citing, inter alia, Kokkonen v. Guardian Life Insurance

Co., 511 U.S. 375, 381 (1994). In Kokkonen, the Supreme Court held that a district



1(Rec. Doc. 15).
2While Plaintiff challenges the Court’s jurisdiction under the Louisiana Workers’ Compensation Law,
the Court does not reach this argument in light of its conclusion herein.


                                                2
       Case 2:17-cv-08189-CJB-JCW Document 22 Filed 06/17/20 Page 3 of 4



court’s inherent power to protect is proceedings and vindicate its authority did not

extend to the enforcement of a settlement agreement where “the parties’ obligation

to comply with the terms of the settlement agreement had [not] been made part of

the order of dismissal”; the district court had only ordered that the action be

dismissed without retaining jurisdiction to enforce the settlement agreement or

incorporating the terms of the settlement into the dismissal order. Id.

        The instant action was not dismissed pursuant to a settlement agreement

between the parties. It resulted in a final default judgment against Defendant for

$932,145.32,3 which the parties then settled for $700,000 some seven months later.4

The Notice of Satisfaction of Judgment likewise did not incorporate the terms of the

settlement or otherwise purport to give the Court the authority to enforce the

settlement agreement. 5 Defendant fails to explain how this Court “maintains

jurisdiction” over this action.

        Additionally, construing the motion as a Rule 60(b) motion does not appear to

offer Defendant an avenue to the relief it seeks. Rule 60(b) provides that “the court

may relieve a party or its legal representative from a final judgment, order, or

proceeding for” several reasons, including that “the judgment has been satisfied,

released, or discharged” or “any other reason that justifies relief.” FED. R. CIV. P.

60(b)(5)–(6) (emphasis added). While Plaintiff acknowledged that the Release

Agreement satisfied the default judgment in the Notice of Satisfaction of Judgment,



3 (Rec. Doc. 14).
4 (Rec. Doc. 16-2, at 1).
5 (Rec. Doc. 15).




                                          3
      Case 2:17-cv-08189-CJB-JCW Document 22 Filed 06/17/20 Page 4 of 4



Defendant has not asked for relief from the default judgment; rather, Defendant

seeks relief for Plaintiff’s alleged breach of the Release Agreement. “The facts to be

determined with regard to such alleged breaches of contract are quite separate from

the facts to be determined in the principal suit, and automatic jurisdiction over such

contracts is in no way essential to the conduct of federal-court business.” Kokkonen,

511 U.S. at 381. Thus, Rule 60(b) is inapplicable because Defendant does not seek

relief from a final judgment, order, or proceeding; it seeks to assert a new breach of

contract claim against Plaintiff.

      Entertaining the instant motion would allow Defendant to circumvent several

procedural requirements in essentially asserting a counterclaim against Plaintiff, in

an action that has been closed for over two years and in which Defendant originally

refused to participate. The Court concludes that hearing the motion would be

improper and therefore will deny it.

                                    CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that LMS Intellibound’s Motion to Enforce

Settlement (Rec. Doc. 16) is DENIED.

      New Orleans, Louisiana, this 17th day of June, 2020.



                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE




                                          4
